.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 1/22/21 are acknowledged. Claims 1, 4, 7, 9, 11, 26 and 27 have been amended. Claims 6, 15-25 and 28-29 have been canceled. Claims 1-5, 7-14, 26, and 27 are pending.
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/20.
Claims 1-5, 7-11, 26, and 27 are under examination.
Withdrawn Objections and Rejections
The objection to the specification for improper tradenames or trademarks is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
The provisional rejection of claims 1,4-6, 9-10, 26, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 71 of copending Application No. 17/015,011 (reference application), is withdrawn in light of the cancelation of the co-pending claim. See paragraph 7, page 4 of the previous Office action.
The provisional rejection of claims 1,4-6, 9-10, 26, 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 145 of copending Application No. 16/884,456 (reference application), is withdrawn in light of Applicant’s persuasive arguments. See paragraph 8, page 5 of the previous office action.
The rejection of claims 1,4-6, 9-10 and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 8 of the previous Office action.
The rejection of claims 4-6 and 26-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s persuasive arguments. See paragraphs 15-18, page 16 of the previous Office action.
The rejection of claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 20, page 18 of the previous Office action.
Election/Restrictions
Claims 1-5, 7-11, 26, and 27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Rex Watkins and Kathleen Robinson on 2/19/21.
The application has been amended as follows: 
In the claims:
12. (Currently Amendment) A method of treating an inflammatory disease of the gastrointestinal tract in a subject, the method comprising administering to the subject an effective amount of the delivery construct of claim 1.
13. (Currently amended) The method of claim 12, wherein the inflammatory disease is or 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Mrsny et al. (WO 2015171965 A2, published November 12, 2015). Mrsny et al. disclose fusion molecules comprising a Cholix toxin coupled to a biologically active cargo (See pages 3-4). Mrsny et al. teach that in some embodiments, the biologically active cargo is IL-22 (See pages 3-4). However, Mrsny et al. do not disclose a fusion protein comprising a cholix toxin carrier and IL-22 cargo protein, wherein the fusion molecule has at least 90% sequence identity to SEQ ID NO:17, and wherein the carrier consists of the amino acid sequence set forth in SEQ ID NO: 7 or SEQ ID NO:9, or an amino acid having at least 95% sequence identity thereto. The delivery construct set forth in SEQ ID NO: 17 comprises a truncated cholix(1-266) that comprises an N-terminus methionine and a truncated IL-22(34-179). The prior art does not teach or suggest truncating both the cholix protein and the IL-22 to arrive at the claimed delivery construct comprising at least 90% sequence identity to SEQ ID NO:17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claim Status
Claims 1-5, 7-14, 26, and 27 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646